Citation Nr: 0934837	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  02-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1976 to January 
1980 and August 1981 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for degenerative disc 
disease (DDD) L5-S1, claimed as herniated disc and arthritis 
of the lumbar spine, and a personality disorder, adjustment 
reaction, depressive disorder, and anxiety state.   
  
The issues have been re-characterized to comport to the 
evidence of record.  

The Veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing at the RO in May 2006.  A 
transcript of the hearing is of record.  

The Board remanded the Veteran's current claims for 
additional development in July 2006.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current low back disability and 
service.

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current acquired psychiatric 
disability and service.






CONCLUSIONS OF LAW

1.  A low back disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  An acquired psychiatric disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claims for low back and 
acquired psychiatric disabilities have been considered with 
respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from the grant of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The Veteran seeks service connection for low back and 
acquired psychiatric disabilities.  The Veteran contends that 
the hard stress system utilized by the Marine Corps caused 
his psychiatric disability, and that he hurt his back in 
1976, 1978, and 1979, and that these injuries caused his 
current low back disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows current low back and acquired psychiatric 
disabilities.  VA treatment records dated in April 1981 note 
a diagnosis of chronic back strain, VA treatment records 
dated in September 2000 note that following magnetic 
resonance imaging (MRI), the Veteran was given an impression 
of mild degenerative changes, L5-S1, otherwise normal study, 
and a VA examination report dated in September 2008 notes a 
diagnosis of DDD and degenerative facet disease of the lumbar 
spine with chronic pain, flare ups, and limitation of motion.  
VA treatment records dated in May 1992 note the Veteran was 
prescribed valium and was given an assessment of depression, 
agitated type, anxious mood, VA treatment records dated in 
October 2001 note an impression of generalized anxiety, and a 
May 2009 VA examination report notes a diagnosis of bipolar 
disorder with psychosis.  

The Veteran's service treatment records (STRs) dated in May 
1976 note that complained of low back pain after lifting.  It 
was noted that the Veteran had a limited range of motion.  
July 1977 STRs note that the Veteran complained of low back 
pain and was given an assessment of a muscular strain.  July 
1979 STRs note that the Veteran complained of low back pain 
after falling and was given an assessment of strain.  August 
1979 STRs note complaints of chronic low back pain.  

STRs dated in March 1978 note complaints of twitch in left 
eye, and that the Veteran stated that it occurs with tension.  
An assessment of eye twitch related to nervous was given.  
Likewise, a barely legible document dated in November 1978 
from the Division Psychiatrist indicates that the Veteran had 
a psychiatric evaluation.  

As the record shows current low back and psychiatric 
disabilities and injuries to the low back and possible 
psychiatric problems during service, the determinative issue 
is whether these are related.   

A VA examination regarding the Veteran's low back dated in 
January 2003 notes that the examiner reviewed the Veteran's 
claim file and did not see anywhere that he had this back 
condition while he was in the service.  The examiner noted 
that he hopes this satisfies the Board's requirement.  
Although the examiner noted a review of the Veteran's claim 
file, he did not note or discuss the Veteran's complaints of 
low back pain or numerous injuries to his low back during 
service.  Therefore, the Board finds that this examination 
report has no probative value because it is based on an 
incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (a medical opinion based on an inaccurate 
factual premise is not probative.)

A VA examination regarding the Veteran's low back was 
conducted in September 2008.  The examiner noted a review of 
the Veteran's claim file.  Subsequently, in January 2009, a 
VA physician provided an opinion regarding the etiology of 
the Veteran's low back disability.  The physician noted that 
the Veteran developed chronic low back pain following a 
lumbosacral strain in 1976.  The physician noted that it is 
his opinion that it is at least as likely as not that the 
Veteran's current DDD and degenerative facet disease of the 
lumbosacral spine is related to his low back strain during 
military service, and that work related injuries in 1989 and 
motor vehicle accidents in 1990 and 2003 aggravated his prior 
back condition.  

There is no competent and probative medical evidence of 
record that indicates that the Veteran's current low back 
disability is not related to service, and therefore at the 
very least, the evidence is in equipoise and any doubt is 
resolved in the Veteran's favor.  Accordingly, service 
connection for a low back disability is warranted.  
Regarding the claimed acquired psychiatric disability, VA 
treatment records dated in September 2003 note that the 
Veteran brought the November 1978 psychiatric evaluation, 
which was unreadable.  The note appears to state that he has 
a psychological problem and it recommends his assignment be 
changed.  The treating clinician also noted he found notes 
concerning an eye twitch, which could also involve anxiety 
and said that the Veteran's medical notes from service may 
show that he was having difficulty with anxiety at the time.  

A private medical opinion dated in April 2006 notes that the 
Veteran reported that he was not an anxious person before he 
entered the military, but that he became extremely anxious 
due to the way he was treated and his desire to succeed.  The 
physician referred to the Veteran's STRs, including the 
Veteran's STRs indicating that he had eye twitching.  The 
physician opined that while no one can say for certain, 
retrospectively, that his military experiences caused his 
years of psychiatric problems, we think this gentleman 
deserves a full consideration of his claim.  There is some 
plausibility to his story and his documentation.  

A VA examination was conducted in September 2008.  The 
examiner noted a review of the Veteran's medical record and 
claim file.  The examiner opined that the Veteran has bipolar 
disorder, which represents the most precise diagnosis for all 
of the conditions the Veteran has been treated.  This is the 
same condition for which the Veteran was treated when he was 
in the Marines.  

A VA examination was conducted in May 2009.  The examiner 
noted a review of the Veterans' claim file.  The examiner was 
asked by the RO to delineate between disability due to 
psychosocial or personality dysfunction and disability due to 
service connected acquired psychiatric disease and to address 
the invalid MMPI-2 profile.  The examiner noted that she 
could not resolve this issue without resort to speculation.  
The examiner noted that the RO's questions are outside the 
scope of practice of psychiatry.  Furthermore, the examiner, 
who the Board notes is a medical doctor, noted that she 
cannot comment on the results of the MMPI since this is a 
psychological test and requires interpretation by a 
psychologist.  The examination report is of limited, if any, 
probative value.

There is no competent and probative medical evidence of 
record that indicates that the Veteran's current acquired 
psychiatric disability is not related to service, and 
therefore at the very least, the evidence is in equipoise and 
any doubt is resolved in the Veteran's favor.  Accordingly, 
service connection for an acquired psychiatric disability is 
warranted.  


ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for an acquired psychiatric 
disability is granted. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


